Exhibit 10.5

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

Dated May 15, 2015

by and between

HEDGEPATH PHARMACEUTICALS, INC.

and

MAYNE PHARMA VENTURES PTY LTD



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   

SALE AND PURCHASE OF PURCHASED SECURITIES; CLOSING

     2   

1.1

 

Sale and Purchase of Purchased Securities

     2   

1.2

 

Closing

     2    ARTICLE II   

DEFINITIONS

     3   

2.1

 

Definitions

     3    ARTICLE III   

REPRESENTATIONS AND WARRANTIES

     8   

3.1

 

Representations and Warranties of HPPI

     8   

3.2

 

Representations and Warranties of Mayne Pharma

     19    ARTICLE IV   

CONDITIONS TO CLOSING

     21   

4.1

 

Conditions to Mayne Pharma’s Obligations at the Closing

     21   

4.2

 

Conditions to HPPI’s Obligations at the Closing

     23    ARTICLE V   

COVENANTS

     24   

5.1

 

Commercially Reasonable Efforts

     24   

5.2

 

Certain Notifications Until Closing

     24    ARTICLE VI   

ADDITIONAL AGREEMENTS

     24   

6.1

 

Transfer Restrictions

     24   

6.2

 

Integration

     25   

6.3

 

Securities Laws Disclosure; Publicity

     25   

6.4

 

Shareholder Rights Plan

     26   

6.5

 

Indemnification of Mayne Pharma, Etc

     26   

6.6

 

Use of Proceeds

     27   

6.7

 

Reservation of Common Stock

     27   

6.8

 

Listing of Common Stock

     27   

6.9

 

Certain Transactions and Confidentiality

     27   

6.10

 

Acknowledgment of Dilution

     28   

6.11

 

Equity Incentive Plan

     28   

6.12

 

Registration Rights

     28   

6.13

 

D&O Policy

     28   

6.14

 

Certificate of Amendment to Certificate of Incorporation

     28   

 

i



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

     28   

7.1

 

Termination

     28   

7.2

 

Fees and Expenses

     29   

7.3

 

Entire Agreement

     29   

7.4

 

Notices

     29   

7.5

 

Amendments; Waivers

     30   

7.6

 

Headings

     30   

7.7

 

Successors and Assigns

     30   

7.8

 

No Third-Party Beneficiaries

     30   

7.9

 

Governing Law

     31   

7.10

 

Arbitration of Claims

     31   

7.11

 

Survival

     31   

7.12

 

Execution

     31   

7.13

 

Severability

     31   

7.14

 

Rescission and Withdrawal Right

     32   

7.15

 

Replacement of Securities

     32   

7.16

 

Remedies

     32   

7.17

 

Payment Set Aside

     32   

7.18

 

Saturdays, Sundays, Holidays, etc

     32   

7.19

 

Construction

     32   

7.20

 

WAIVER OF JURY TRIAL

     33   

 

ii



--------------------------------------------------------------------------------

LIST OF ANNEXES

 

ANNEX A:

  

FORM OF WARRANT

ANNEX B:

  

DISCLOSURE SCHEDULES

ANNEX C:

  

FORM OF AMENDED AND RESTATED EQUITY HOLDERS AGREEMENT

ANNEX D:

  

FORM OF SECOND AMENDED SUPPLY AGREEMENT

ANNEX E:

  

EHA WAIVER

ANNEX F:

  

SECOND AMENDED AND RESTATED BYLAWS

ANNEX G:

  

REGISTRATION RIGHTS AGREEMENT

ANNEX H:

  

CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
this 15th day of May, 2015 (the “Signing Date”), by and between MAYNE PHARMA
VENTURES PTY LTD, an Australian company ACN 168 896 357 (“Mayne Pharma”) and
HEDGEPATH PHARMACEUTICALS, INC., a Delaware corporation (“HPPI”).

RECITALS:

A. As of the date hereof, HPPI has Three Hundred Forty Million
(340,000,000) authorized shares of Common Stock and Ten Million
(10,000,000) authorized shares of Preferred Stock.

B. HPPI and Mayne Pharma International Pty. Ltd, an Australian company ACN 007
870 984 and predecessor-in-interest to Mayne Pharma (“MPI”), entered into that
certain Supply and License Agreement, dated as of September 3, 2013, as amended,
including, without limitation, pursuant to that certain Amendment No. 1 to
Supply and License Agreement and that certain Amendment No. 2 to Supply and
License Agreement (collectively, the “Original Supply Agreement”).

C. MPI later assigned to Mayne Pharma, and Mayne Pharma assumed from MPI, the
rights and obligations of MPI under the Original Supply Agreement.

D. Pursuant to the Original Supply Agreement, Mayne Pharma had the right to
terminate the Original Supply Agreement if HPPI did not obtain equity funding of
at least Five Million Dollars ($5,000,000), or lesser amount as agreed to by the
parties, on or before May 30, 2014 (the “Termination Right”).

E. The Original Supply Agreement further provided that HPPI was required to
issue to Mayne Pharma certain shares of HPPI’s capital stock so that Mayne
Pharma would hold no less than thirty percent (30%) of the capital stock of HPPI
on a fully diluted basis after the consummation of certain transactions as
contemplated therein.

F. In consideration for Mayne Pharma not exercising the Termination Right, HPPI
agreed to issue to Mayne Pharma, and Mayne Pharma agreed to purchase from HPPI,
in a private placement, Two Hundred Fifty-Eight Thousand Three Hundred
Sixty-Three and 280/1,000 (258,363.280) shares of HPPI’s Series A Convertible
Preferred Stock (the “Preferred Shares”) and a warrant to purchase Ten Million
Two Hundred Fifty Thousand Five Hundred Sixty-Nine (10,250,569) shares of Common
Stock (the “Make-Up Warrant”), pursuant to that certain Securities Purchase
Agreement, dated as of June 24, 2014 (the “2014 Purchase Agreement”).

G. The Company granted to Mayne Pharma certain registration rights pursuant to
Annex F of the 2014 Purchase Agreement (the “Original Registration Rights
Agreement”).

H. In connection with the closing of the transactions contemplated by the 2014
Purchase Agreement, HPPI, Mayne Pharma, HPLLC, Frank E. O’Donnell Jr., M.D.
(“FEO”),



--------------------------------------------------------------------------------

and Nicholas J. Virca (“Virca”) entered into that certain Equity Holders
Agreement, dated as of June 24, 2014, as extended and amended by that certain
letter agreement, dated November 26, 2014 (the “Equity Holders Agreement”).

I. On August 14, 2014, Mayne Pharma exercised its right to convert all of the
Preferred Shares into Eighty-Seven Million Eight Hundred Forty-Three Thousand
Eight Hundred Ninety-Seven (87,843,897) shares of Common Stock, and HPLLC
exercised its right to convert all of its Preferred Shares into Eighty-Two
Million One Hundred Fifty-Six Thousand Eight Hundred Forty-Two
(82,156,842) shares of Common Stock.

J. Pursuant to Section 8.1 of the Equity Holders Agreement, Mayne Pharma has the
right to demand the resignation of FEO and/or Virca if HPPI failed or fails to
satisfy any of the Performance Goals, including, without limitation, (i) by
December 31, 2014, the closing of an equity financing, the gross proceeds of
which received by HPPI were at least Five Million Dollars ($5,000,000), and
(ii) by January 31, 2015, the commencement of dosing patients in a phase II/III
clinical trial for the treatment of Gorlin’s Syndrome, both of which Performance
Goals HPPI failed to satisfy by the respective dates related thereto.

K. On the terms and subject to the conditions set forth in this Agreement,
including, without limitation, Mayne Pharma not exercising its rights to demand
the resignation of FEO and/or Virca, as well as the other agreements and
covenants of the parties set forth herein and in the agreements and instruments
contemplated hereby, HPPI agrees to issue to Mayne Pharma, in a private
placement, Thirty-Three Million Three Hundred Thirty-Three Thousand Three
Hundred Thirty-Three (33,333,333) shares of Common Stock (the “Shares”) and a
warrant to purchase Thirty-Three Million Three Hundred Thirty-Three Thousand
Three Hundred Thirty-Three (33,333,333) shares of Common Stock, the substantial
form of which is attached hereto as Annex A (the “Warrant” and, together with
the Shares, the “Purchased Securities”), and Mayne Pharma intends to purchase
from HPPI the Purchased Securities.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, HPPI and Mayne Pharma agree as
follows:

ARTICLE I

SALE AND PURCHASE OF PURCHASED SECURITIES; CLOSING

1.1 Sale and Purchase of Purchased Securities. On the terms and subject to the
conditions set forth in this Agreement, HPPI agrees to sell to Mayne Pharma, and
Mayne Pharma agrees to purchase from HPPI, at the Closing, the Purchased
Securities, in consideration for an aggregate purchase price of Two Million Five
Hundred Thousand Dollars ($2,500,000) (the “Purchase Price”).

1.2 Closing.

(a) On the terms and subject to the conditions set forth in this Agreement, the
closing of the sale and purchase of the Purchased Securities pursuant to
Section 1.1 hereof (the “Purchase”) and the transactions contemplated herein
(the “Closing”) will take place on the fifth (5th) Business Day following the
Signing Date or earlier with the agreement of the parties,

 

2



--------------------------------------------------------------------------------

provided that all of the conditions set forth in Article IV hereof have been
fulfilled or waived. The Closing shall take place at the office of HPPI’s
Counsel (or remotely via the exchange of electronic documents and signatures),
or at such other place as HPPI and Mayne Pharma may mutually agree. The time and
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.

(b) Subject to the fulfillment or waiver of the conditions set forth in
Section 4.1 and Section 4.2 hereof, respectively, at the Closing, (i) HPPI will
deliver to Mayne Pharma (x) the Shares, as evidenced by one or more certificates
dated the Closing Date and bearing appropriate legends as hereinafter provided
for, and (y) the Warrant, and (ii) Mayne Pharma will deliver to HPPI the
Purchase Price, by wire transfer of immediately available funds to an account
designated by HPPI.

ARTICLE II

DEFINITIONS

2.1 Definitions. For all purposes of this Agreement, the following terms will
have the following meanings:

“2014 Purchase Agreement” shall have the meaning ascribed to such term in the
Recitals.

“AAA” shall have the meaning ascribed to such term in Section 7.10 hereof.

“Action” means an action, charge, claim, complaint, dispute, suit, arbitration,
inquiry, notice of violation, investigation, or proceeding (including, without
limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced, threatened, legal, administrative or regulatory.

“Affiliate” or “Affiliated” means any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
405 under the Securities Act.

“Agreement” shall have the meaning ascribed to such term in this first paragraph
of this Agreement.

“Amended Equity Holders Agreement” shall have the meaning ascribed to such term
in Section 4.1(g) hereof.

“Amended Supply Agreement” means that certain Amended and Restated Supply and
License Agreement, dated as of June 24, 2014, by and between HPPI and Mayne
Pharma, as amended, including, without limitation, pursuant to that certain
Amendment No. 1 to the Amended and Restated Supply and License Agreement, dated
as of September 17, 2014.

“BHCA” shall have the meaning ascribed to such term in Section 3.1(ll) hereof.

“Board of Directors” means the board of directors of HPPI.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental Action to close.

“Certificate of Amendment” shall have the meaning ascribed to such term in
Section 6.14 hereof.

“Closing” shall have the meaning ascribed to such term in Section 1.2(a) hereof.

“Closing Date” shall have the meaning ascribed to such term in Section 1.2(a)
hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of HPPI, par value $0.0001 per share, and
any other class of securities into which such securities may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of HPPI or the Subsidiaries
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“D&O Policy” shall have the meaning ascribed to such term in Section 3.1(p)
hereof.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1 hereof.

“Disqualification Event” shall have the meaning ascribed to such term in
Section 3.1(nn) hereof.

“EHA Waiver” shall have the meaning ascribed to such term in Section 4.1(n)
hereof.

“EIP” means the HPPI 2014 Equity Incentive Plan.

“Equity Holders Agreement” shall have the meaning ascribed to such term in the
Recitals.

“Evaluation Date” shall have the meaning ascribed to such term in Section 3.1(r)
hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDA” shall have the meaning ascribed to such term in Section 3.1(ii) hereof.

“FDCA” shall have the meaning ascribed to such term in Section 3.1(ii) hereof.

 

4



--------------------------------------------------------------------------------

“Federal Reserve” shall have the meaning ascribed to such term in
Section 3.1(ll) hereof.

“FEO” shall have the meaning ascribed to such term in the Recitals.

“FEO Chairman Agreement” means that certain Executive Chairman Agreement by and
between HPPI and FEO, dated as of June 24, 2014.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.

“Governmental Authority(ies)” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, legislative body, government or self-regulatory
organization, commission, court, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

“HPLLC” means Hedgepath, LLC, a Florida limited liability company.

“HPLLC Warrant” means that certain warrant to purchase an aggregate of Ten
Million Two Hundred Fifty Thousand Five Hundred Sixty-Nine (10,250,569) shares
of Common Stock, issued to HPLLC on June 24, 2014.

“HPPI” shall have the meaning ascribed to such term in the first paragraph of
this Agreement.

“HPPI’s Counsel” means Ellenoff Grossman & Schole LLP, with offices located at
1345 Avenue of the Americas, New York, New York 10105-0302.

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa)
hereof.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o) hereof.

“Issuer Covered Person” shall have the meaning ascribed to such term in
Section 3.1(nn) hereof.

“JDC” shall have the meaning ascribed to such term in the Second Amended Supply
Agreement.

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Make-Up Warrant” shall have the meaning ascribed to such term in the Recitals.

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of HPPI and the Subsidiaries, or (iii) a material
adverse effect on HPPI’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document.

 

5



--------------------------------------------------------------------------------

“Mayne Pharma” shall have the meaning ascribed to such term in this first
paragraph of this Agreement.

“Mayne Pharma Party(ies)” shall have the meaning ascribed to such term in
Section 6.5 hereof.

“Money Laundering Laws” shall have the meaning ascribed to such term in
Section 3.1(mm) hereof.

“MPI” shall have the meaning ascribed to such term in the Recitals.

“OFAC” shall have the meaning ascribed to such term in Section 3.1(jj) hereof.

“Original Registration Rights Agreement” shall have the meaning ascribed to such
term in the Recitals.

“Original Supply Agreement” shall have the meaning ascribed to such term in the
Recitals.

“Performance Goals” shall have the meaning ascribed to such term in the Equity
Holders Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, Governmental Authority or other entity of any kind.

“Pharmaceutical Product” shall have the meaning ascribed to such term in
Section 3.1(ii) hereof.

“Preferred Shares” shall have the meaning ascribed to such term in the Recitals.

“Preferred Stock” means the preferred stock of HPPI, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Product” shall have the meaning ascribed to such term in the Second Amended
Supply Agreement.

“Purchase” shall have the meaning ascribed to such term in Section 1.2(a)
hereof.

“Purchase Price” shall have the meaning ascribed to such term in Section 1.1
hereof.

“Purchased Securities” shall have the meaning ascribed to such term in the
Recitals.

“Registration Rights Agreement”’ shall have the meaning ascribed to such term in
Section 6.12 hereof.

“Regulatory Permit” shall have the meaning ascribed to such term in
Section 3.1(m) hereof.

 

6



--------------------------------------------------------------------------------

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) hereof.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.

“SEC Report(s)” shall have the meaning ascribed to such term in Section 3.1(h)
hereof.

“Second Amended Bylaws” shall have the meaning ascribed to such term in
Section 4.1(o) hereof.

“Second Amended Supply Agreement” shall have the meaning ascribed to such term
in Section 4.1(m) hereof.

“Securities” means the Purchased Securities and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” shall have the meaning ascribed to such term in the Recitals.

“Signing Date” shall have the meaning ascribed to such term in the first
paragraph of this Agreement.

“Subsidiary(ies)” means any subsidiary of HPPI as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
HPPI formed or acquired after the Signing Date.

“Termination Right” shall have the meaning ascribed to such term in the
Recitals.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Warrant, the Amended Equity
Holders Agreement, all exhibits, annexes, and schedules hereto and thereto, and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Computershare Trust Company, Inc., the current transfer
agent of HPPI, with a mailing address of 350 Indiana Street, Suite 800, Golden,
Colorado 80401 and a facsimile number of (201) 680-4665, and any successor
transfer agent of HPPI.

“Virca” shall have the meaning ascribed to such term in the Recitals.

 

7



--------------------------------------------------------------------------------

“Virca Employment Agreement” means that certain Employment Agreement by and
between HPPI and Virca, dated as of June 24, 2014.

“Warrant” shall have the meaning ascribed to such term in the Recitals.

“Warrant Shares” means the shares of Common Stock issuable upon exercise, in
whole or in part, of the Warrant.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of HPPI. Except as set forth in the
Disclosure Schedules attached hereto as Annex B and deemed a part hereof
(“Disclosure Schedules”), and except as disclosed in the SEC Reports, HPPI
hereby represents and warrants to Mayne Pharma that each of the following
representations and warranties (i) is true and correct as of the Signing Date
(except as otherwise indicated) and (ii) will be true and correct as of the
Closing Date (except as otherwise indicated).

(a) Subsidiaries. All of the direct and indirect Subsidiaries of HPPI are set
forth on Schedule 3.1(a). HPPI owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary (if any) free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If HPPI
has no subsidiaries, all other references to the Subsidiaries or any of them in
the Transaction Documents shall be disregarded.

(b) Organization and Qualification. Each of HPPI and the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither HPPI nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of HPPI and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect, and no Action has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

(c) Authorization, Enforcement. HPPI has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder (which includes the issuance of the
Securities). The execution, delivery and performance of each of this Agreement
and the other Transaction Documents by HPPI and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of HPPI and no further approval or authorization is

 

8



--------------------------------------------------------------------------------

required by HPPI, the Board of Directors or HPPI’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which HPPI is a party has been
(or upon delivery will have been) duly executed by HPPI, and when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of HPPI enforceable against HPPI in accordance with their
respective terms.

(d) No Conflicts. The execution, delivery and performance by HPPI of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of any of the Securities, and the consummation by HPPI of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of HPPI’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of HPPI or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a debt of HPPI or a Subsidiary or
otherwise) or other understanding to which HPPI or any Subsidiary is a party or
by which any property or asset of HPPI or any Subsidiary is bound or affected,
or (iii) subject to the Required Approvals, conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority to which HPPI or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of HPPI or a Subsidiary is bound or affected.

(e) Filings, Consents and Approvals. HPPI is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Authority or other Person in connection with
the execution, delivery and performance by HPPI of the Transaction Documents,
other than: (i) the filings required pursuant to Section 6.3 of this Agreement
and (ii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

(f) Issuance of Securities.

(i) The Shares are duly authorized, and, when issued and delivered pursuant to
this Agreement, will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens other than restrictions on transfer provided for in
the Transaction Documents.

(ii) The Warrant has been duly authorized and, when executed and delivered as
contemplated hereby, will constitute a valid and legally binding obligation of
HPPI in accordance with its terms, and the Warrant Shares have been duly
authorized and reserved for issuance upon exercise of the Warrant and when so
issued in accordance with the terms thereof will be validly issued, fully paid
and non-assessable, free and clear of all Liens other than restrictions on
transfer provided for in the Transaction Documents.

 

9



--------------------------------------------------------------------------------

(iii) HPPI has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable upon the full exercise of the Warrant.

(g) Capitalization.

(i) The authorized capital stock of HPPI, as of the Signing Date and effective
immediately prior to the Closing, consists of (i) Three Hundred Forty Million
(340,000,000) shares of Common Stock, of which (A) Two Hundred Eleven Million
Four Hundred Nineteen Thousand Nine Hundred Thirty-Seven (211,419,937) shares
are issued and outstanding and (B) no shares are held in treasury, and (ii) Ten
Million (10,000,000) shares of Preferred Stock, of which (A) no shares are
issued and outstanding and (B) no shares are held in treasury. As of the Signing
Date and effective immediately prior to the Closing, no shares of Common Stock
or Preferred Stock are reserved for issuance, except for (1) Ten Million Two
Hundred Fifty Thousand Five Hundred Sixty-Nine (10,250,569) shares of Common
Stock reserved for issuance pursuant to the Make-Up Warrant, and (2) Ten Million
Two Hundred Fifty Thousand Five Hundred Sixty-Nine (10,250,569) shares of Common
Stock reserved for issuance pursuant to the HPLLC Warrant.

(ii) Schedule 3.1(g) sets forth the capitalization of HPPI immediately prior to
the Closing and immediately following the Closing, and, in each case, shall
include (A) all issued and outstanding Common Stock, including, with respect to
any restricted Common Stock, any vesting schedule and repurchase price; (B) all
granted stock options, including any vesting schedule and exercise price;
(C) all shares of Common Stock to be reserved for future award grants under the
EIP; (D) each series and all shares of issued and outstanding Preferred Stock
and shares of Common Stock issuable upon conversion of such shares of Preferred
Stock; (E) all granted warrants or other stock purchase rights, if any; and
(F) the number of shares of Common Stock owned beneficially, and of record, by
Affiliates of HPPI.

(iii) HPPI has not issued any capital stock since its most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on the Disclosure Schedules, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock or Preferred Stock
or any other securities of HPPI, or contracts, commitments, understandings or
arrangements by which HPPI or any Subsidiary is or may become bound to issue
additional shares of Common Stock, any Common Stock Equivalents or any other
securities of HPPI. The issuance and sale of any of the Securities will not
obligate HPPI to issue any shares of Common Stock or Preferred Stock or other
securities of HPPI to any Person (other than Mayne Pharma) and will not result
in a right of any holder of HPPI’s securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of HPPI are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities (or is subject to any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities).

 

10



--------------------------------------------------------------------------------

(iv) No further approval or authorization of any stockholder, the Board of
Directors or any other Person is required for the issuance and sale of any of
the Securities. Except for the Equity Holders Agreement, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to HPPI’s capital stock to which HPPI is a party or, to the knowledge of
HPPI, between or among any of HPPI’s stockholders.

(h) SEC Reports; Financial Statements. HPPI has, since August 12, 2013, filed
all reports, schedules, forms, statements and other documents required to be
filed by HPPI under the Securities Act and the Exchange Act, including pursuant
to Section 13(a), 14(a) or 15(d) thereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports” and each an “SEC Report”),
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when they became effective or were filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of HPPI included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of HPPI and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since
August 12, 2013, except as specifically disclosed in a subsequent SEC Report
filed at least three (3) Business Days prior to the Signing Date: (i) there has
been no event, liability, fact, circumstance, occurrence or development that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect, (ii) HPPI has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in HPPI’s financial statements
pursuant to GAAP or disclosed in filings made with the Commission, (iii) HPPI
has not altered its method of accounting, (iv) HPPI has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) HPPI has not issued any equity securities to any
officer, director or Affiliate. HPPI does not have pending before the Commission
any request for confidential treatment of information. No event, liability,
fact, circumstance, occurrence or development has occurred or exists, or is
reasonably expected to occur or exist, with respect to HPPI or its Subsidiaries
or their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by HPPI under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) Trading Day prior to the date that
this representation is made.

 

11



--------------------------------------------------------------------------------

(j) Litigation. Except as described in Schedule 3.1(j), there is no Action
active, pending or, to the knowledge of HPPI, threatened against or affecting
HPPI, any Subsidiary or Affiliate of HPPI or any of their respective properties
before or by any arbitrator or Governmental Authority which, individually or in
the aggregate, (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Neither HPPI nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of HPPI, there is not pending or contemplated, any
investigation by the Commission involving HPPI or any current or former director
or officer of HPPI. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by HPPI or any
Subsidiary under the Exchange Act or the Securities Act.

(k) Labor Relations. No labor dispute exists or, to the knowledge of HPPI, is
imminent with respect to any of the employees of HPPI, which could reasonably be
expected to result in a Material Adverse Effect. None of HPPI’s or its
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with HPPI or such Subsidiary, and neither HPPI nor any of its
Subsidiaries is a party to a collective bargaining agreement, and HPPI and its
Subsidiaries believe that their relationships with their employees are good. To
the knowledge of HPPI, no executive officer of HPPI or any Subsidiary is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject HPPI or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. HPPI and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours.

(l) Compliance. Neither HPPI nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by HPPI or any
Subsidiary under), nor has HPPI or any Subsidiary received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree, or
order of any arbitrator or Governmental Authority or (iii) is or has been in
violation of any statute, rule, ordinance or regulation of any Governmental
Authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters except, in
the case of clauses (ii) and (iii) above, where the violation would not
reasonably be expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(m) Regulatory Permits. HPPI and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate Governmental Authorities
necessary to conduct their respective businesses as described in the SEC Reports
(each a “Regulatory Permit”), and neither HPPI nor any Subsidiary has received
any notice of Actions relating to the revocation or modification of any
Regulatory Permit.

(n) Title to Assets. HPPI and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of HPPI and
the Subsidiaries, in each case free and clear of all Liens, except for (i) Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by HPPI and
the Subsidiaries and (ii) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made therefor in accordance with
GAAP and the payment of which is neither delinquent nor subject to penalties.
Any real property and facilities held under lease by HPPI and the Subsidiaries
are held by them under valid, subsisting and enforceable leases with which HPPI
and the Subsidiaries are in compliance.

(o) Intellectual Property. Subject to the conditional use of the Intellectual
Property Rights permitted by Mayne Pharma to HPPI pursuant to the Amended Supply
Agreement, HPPI and the Subsidiaries have, or have rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights (collectively, the “Intellectual Property
Rights”) as necessary or required for use in connection with their respective
businesses. None of, and neither HPPI nor any Subsidiary has received a notice
(written or otherwise) that any of, the Intellectual Property Rights of HPPI and
the Subsidiaries has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement. Neither HPPI nor any Subsidiary has received, since August 12, 2013,
a written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights of HPPI or any of the Subsidiaries violate or infringe upon the
rights of any Person. To the knowledge of HPPI and subject to the conditional
use of the Intellectual Property Rights permitted by Mayne Pharma to HPPI
pursuant to the Amended Supply Agreement, all Intellectual Property Rights of
HPPI and the Subsidiaries are enforceable and there is no existing infringement
by another Person of any of the Intellectual Property Rights of HPPI and the
Subsidiaries. HPPI and its Subsidiaries have taken commercially reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights.

(p) Insurance. HPPI and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which HPPI and the Subsidiaries
are engaged, including, but not limited to, directors and officers insurance
coverage at least equal to Two Million Dollars ($2,000,000) (the “D&O Policy”).
Neither HPPI nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

 

13



--------------------------------------------------------------------------------

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers, directors or employees of HPPI or any Subsidiary
is presently a party to any transaction with HPPI or any Subsidiary (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, providing for
the borrowing of money from or lending of money to or otherwise requiring
payments to or from any officer, director or such employee or any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, manager, director, trustee, stockholder, member or partner, other
than for: (i) payment of reasonable salary or consulting fees for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of HPPI
and (iii) other employee benefits, including stock option agreements under any
stock option plan of HPPI.

(r) Sarbanes-Oxley; Internal Accounting Controls. HPPI and the Subsidiaries are
in compliance with any and all applicable requirements of the Sarbanes-Oxley Act
of 2002 that are effective as of the Signing Date, and any and all applicable
rules and regulations promulgated by the Commission thereunder that are
effective as of the Signing Date and as of the Closing Date. HPPI and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. HPPI and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for HPPI and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
HPPI in the reports it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms. HPPI’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of HPPI and the
Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). HPPI
presented in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no changes in the internal control
over financial reporting (as such term is defined in the Exchange Act) of HPPI
and its Subsidiaries that have materially affected, or are reasonably likely to
materially affect, the internal control over financial reporting of HPPI or its
Subsidiaries.

(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by HPPI or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.
Mayne Pharma shall have no obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 3.1(s) that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

14



--------------------------------------------------------------------------------

(t) Private Placement. Assuming the accuracy of Mayne Pharma’s representations
and warranties set forth in Section 3.2 hereof, no registration under the
Securities Act is required for the offer, sale or issuance of any of the
Securities, by HPPI to Mayne Pharma as contemplated hereby. The offer, sale and
issuance of any of the Securities hereunder, or otherwise, do not contravene the
rules and regulations of the Trading Market.

(u) Investment Company. HPPI is not, and is not an Affiliate of, and immediately
after the Purchase, will not be or be an Affiliate of, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. HPPI shall
conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.

(v) Registration Rights. Except for the Original Registration Rights Agreement,
no Person has any right to cause HPPI to effect the registration under the
Securities Act of any securities of HPPI or any Subsidiary.

(w) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and HPPI has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
HPPI received any notification that the Commission is contemplating terminating
such registration. HPPI has not, since August 12, 2013, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that HPPI is not in compliance with the listing or maintenance
requirements of such Trading Market. HPPI is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements. The Common Stock is currently
eligible for electronic transfer through the Depository Trust Company or another
established clearing corporation and HPPI is current in payment of the fees to
the Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

(x) Application of Takeover Protections. HPPI and the Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under HPPI’s
amended and restated certificate of incorporation (or similar charter documents)
or the laws of the State of Delaware that is or could become applicable to Mayne
Pharma as a result of Mayne Pharma and HPPI fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of HPPI’s issuance of the Securities and Mayne Pharma’s
ownership of the Securities.

(y) Disclosure. All of the disclosures furnished by or on behalf of HPPI to
Mayne Pharma regarding HPPI and HPPI’s Subsidiaries, their respective businesses
and the transactions contemplated hereby, including the Disclosure Schedules,
and all of the representations and warranties of HPPI contained herein, are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by HPPI during the twelve months
preceding the

 

15



--------------------------------------------------------------------------------

date of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. HPPI acknowledges and
agrees that Mayne Pharma does not make or has not made any representations or
warranties with respect to the transactions contemplated by the Transaction
Documents other than those specifically set forth in Section 3.2 hereof.

(z) No Integrated Offering. Assuming the accuracy of Mayne Pharma’s
representations and warranties set forth in Section 3.2 hereof, neither HPPI,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Purchased Securities to be integrated with prior offerings by
HPPI for purposes of the Securities Act which would require the registration of
any such securities under the Securities Act.

(aa) Solvency. Based on the consolidated financial condition of HPPI as of the
Closing Date, and after giving effect to HPPI’s receipt of the Purchase Price as
contemplated hereby: (i) the fair saleable value of HPPI’s assets exceeds the
amount that will be required to be paid on or in respect of HPPI’s existing
debts and other liabilities (including known contingent liabilities) as they
mature, (ii) HPPI’s assets do not constitute unreasonably small capital to carry
on its business as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by HPPI, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of HPPI, together
with the proceeds HPPI would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. HPPI does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt). HPPI has no knowledge of any
facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date. Schedule 3.1(aa) sets forth
as of the Signing Date all outstanding secured and unsecured Indebtedness of
HPPI or any Subsidiary, or for which HPPI or any Subsidiary has commitments. For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of Fifty Thousand and 00/100 Dollars
($50,000) (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in HPPI’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and (z) the present
value of any lease payments in excess of Fifty Thousand and 00/100 Dollars
($50,000) due under leases required to be capitalized in accordance with GAAP.
Neither HPPI nor any Subsidiary is in default with respect to any Indebtedness.

(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, HPPI and its Subsidiaries each (i) has made or filed all United States
federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to

 

16



--------------------------------------------------------------------------------

which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, and (iii) has set aside on its books
provision reasonably adequate for the payment of all material taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of HPPI or of any Subsidiary
know of no basis for any such claim.

(cc) No General Solicitation. Neither HPPI nor any Person acting on behalf of
HPPI has offered or sold any of the Securities by any form of general
solicitation or general advertising. HPPI has offered the Securities for sale or
issuance only to Mayne Pharma.

(dd) Foreign Corrupt Practices. Neither HPPI nor any Subsidiary or, to the
knowledge of HPPI or any Subsidiary, any agent or other Person acting on behalf
of HPPI or any Subsidiary, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by HPPI or any Subsidiary (or made by any
Person acting on its behalf of which HPPI is aware) which is in violation of any
law or (iv) violated any provision of the FCPA.

(ee) Accountants. HPPI’s accounting firm is set forth on Schedule 3.1(ee) of the
Disclosure Schedules. To the knowledge and belief of HPPI, such accounting firm:
(i) is a registered public accounting firm as required by the Exchange Act and
(ii) shall express its opinion with respect to the financial statements to be
included in HPPI’s annual report for the fiscal year ending December 31, 2015.

(ff) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by HPPI to arise,
between HPPI and the accountants and lawyers formerly or presently employed by
HPPI and HPPI is current with respect to any fees owed to its accountants and
lawyers which could affect HPPI’s ability to perform any of its obligations
under any of the Transaction Documents.

(gg) Acknowledgment Regarding Purchase of the Purchased Securities. HPPI
acknowledges and agrees that Mayne Pharma is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. HPPI further acknowledges that Mayne Pharma
is not acting as a financial advisor or fiduciary of HPPI (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by Mayne Pharma or any of its
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to
Mayne Pharma’s Purchase of the Purchased Securities. HPPI further represents to
Mayne Pharma that HPPI’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by HPPI and its representatives.

 

17



--------------------------------------------------------------------------------

(hh) Regulation M Compliance. HPPI has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of HPPI to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of HPPI.

(ii) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by HPPI or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by HPPI in compliance with all applicable
requirements under FDCA and similar laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports. There is no pending, completed or, to HPPI’s
knowledge, threatened, Action against HPPI or any of its Subsidiaries, and none
of HPPI or any of its Subsidiaries has received any notice, warning letter or
other communication from the FDA or any other Governmental Authority, which
(i) contests the premarket clearance, licensure, registration, or approval of,
the uses of, the distribution of, the manufacturing or packaging of, the testing
of, the sale of, or the labeling and promotion of any Pharmaceutical Product,
(ii) withdraws its approval of, requests the recall, suspension, or seizure of,
or withdraws or orders the withdrawal of advertising or sales promotional
materials relating to, any Pharmaceutical Product, (iii) imposes a clinical hold
on any clinical investigation by HPPI or any of its Subsidiaries, (iv) enjoins
production at any facility of HPPI or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with HPPI or any
of its Subsidiaries, or (vi) otherwise alleges any violation of any laws, rules
or regulations by HPPI or any of its Subsidiaries. The properties, business and
operations of HPPI have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA. HPPI has
not been informed by the FDA that the FDA will prohibit the marketing, sale,
license or use in the United States of any product proposed to be developed,
produced or marketed by HPPI nor has the FDA expressed any concern as to
approving or clearing for marketing any product being developed or proposed to
be developed by HPPI.

(jj) Office of Foreign Assets Control. Neither HPPI nor any Subsidiary nor, to
HPPI’s knowledge, any director, officer, agent, employee or Affiliate of HPPI or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).

(kk) U.S. Real Property Holding Corporation. HPPI is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Code, and HPPI shall so certify upon Mayne Pharma’s request.

(ll) Bank Holding Company Act. Neither HPPI nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) or to regulation by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”).

 

18



--------------------------------------------------------------------------------

Neither HPPI nor any of its Subsidiaries or Affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities, or twenty-five percent (25%) or more of the
total equity, of a bank or any Person that is subject to the BHCA or to
regulation by the Federal Reserve. Neither HPPI nor any of its Subsidiaries or
Affiliates exercises a controlling influence over the management or policies of
a bank or any Person that is subject to the BHCA or to regulation by the Federal
Reserve.

(mm) Money Laundering. The operations of HPPI and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action by or before any Governmental Authority
or any arbitrator involving HPPI or any of its Subsidiary with respect to the
Money Laundering Laws is pending or, to the knowledge of HPPI or any Subsidiary,
threatened.

(nn) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of
HPPI, any of its predecessors, any Affiliated issuer, any director, executive
officer, other officer of HPPI participating in the offering hereunder, any
beneficial owner of twenty percent (20%) or more of HPPI’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with HPPI
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) through (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). HPPI has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event. HPPI has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to Mayne Pharma a copy of any disclosures provided thereunder.

(oo) Other Covered Persons. HPPI is not aware of any Person (other than any
Issuer Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
of the Securities.

(pp) Notice of Disqualification Events. HPPI will notify Mayne Pharma in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

Mayne Pharma acknowledges and agrees that the representations contained in
Section 3.1 hereof shall not modify, amend or affect HPPI’s right to rely on
Mayne Pharma’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

3.2 Representations and Warranties of Mayne Pharma. Mayne Pharma hereby
represents and warrants to HPPI that each of the following representations and
warranties (i) is true and correct as of the Signing Date (except as otherwise
indicated) and (ii) will be true and correct as of the Closing Date (except as
otherwise indicated).

 

19



--------------------------------------------------------------------------------

(a) Organization; Authority. Mayne Pharma is a corporation duly organized,
validly existing and in good standing under the laws of Australia with full
right, corporate power, and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution, delivery and
performance of the Transaction Documents and performance by Mayne Pharma of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate action on the part of Mayne Pharma. Each Transaction
Document to which it is a party has been duly executed by Mayne Pharma, and when
delivered by Mayne Pharma in accordance with the terms hereof, will constitute
the valid and legally binding obligation of Mayne Pharma, enforceable against it
in accordance with its terms.

(b) Own Account. Mayne Pharma understands that the Purchased Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Purchased Securities as
principal for its own account and not with a view to or for distributing or
reselling the Purchased Securities or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing the Purchased Securities in violation of the Securities Act or
any applicable state securities law and has no direct or indirect arrangement or
understandings with any other Persons to distribute or regarding the
distribution of the Purchased Securities in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting Mayne Pharma’s right to sell the Purchased Securities in compliance
with applicable federal and state securities laws).

(c) Status of Mayne Pharma. At the time Mayne Pharma was offered the Purchased
Securities, it was, and as of the Signing Date it is, and on the Closing Date
and each date on which it exercises the Warrant or any part thereof, it will be
either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.

(d) Experience of Mayne Pharma. Mayne Pharma, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Purchased Securities, and has so evaluated the
merits and risks of such investment. Mayne Pharma understands and acknowledges
that: (i) an investment in HPPI is subject to substantial risk due to the nature
of HPPI’s business and (ii) Mayne Pharma is able to bear the economic risk of an
investment in the Purchased Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) No General Solicitation. Mayne Pharma is not purchasing the Purchased
Securities as a result of any advertisement, article, notice or other
communication regarding the Purchased Securities published in any newspaper,
magazine or similar media or broadcast over television, radio or the internet or
presented at any seminar or any other general solicitation or general
advertisement.

 

20



--------------------------------------------------------------------------------

(f) No Conflicts. The execution, delivery and performance by Mayne Pharma of
this Agreement and the other Transaction Documents to which it is a party and
the consummation by Mayne Pharma of the transactions contemplated hereby and
thereby do not and will not: (i) conflict with or violate any provision of Mayne
Pharma’s organizational or charter documents or (ii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which Mayne Pharma or its Affiliates is subject (including federal
and state securities laws and regulations), or by which any property or asset of
Mayne Pharma or its Affiliates are bound or affected.

(g) Disqualification Events. Neither Mayne Pharma nor any of its shareholders,
members, managers, general or limited partners, directors, Affiliates or
executive officers, are subject to any Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). Mayne Pharma’s
Purchase of the Purchased Securities will not subject HPPI to any
Disqualification Event.

(h) Litigation. There is no Action, pending or, to the knowledge of Mayne Pharma
or its Affiliates, threatened against or affecting MPI, Mayne Pharma or any of
their Affiliates or any of their respective properties which, individually or in
the aggregate, (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Purchased Securities
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect on MPI, Mayne Pharma or its
Affiliates.

HPPI acknowledges and agrees that the representations contained in Section 3.2
hereof shall not modify, amend or affect Mayne Pharma’s right to rely on HPPI’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV

CONDITIONS TO CLOSING

4.1 Conditions to Mayne Pharma’s Obligations at the Closing. The obligation of
Mayne Pharma to consummate the Closing is subject to the fulfillment (or waiver
by Mayne Pharma) at or prior to the Closing of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of HPPI
contained in Section 3.1 hereof shall be true and correct in all respects as of
the Closing (other than representations and warranties that by their terms speak
as of another date, which representations and warranties shall be true and
correct as of such date).

(b) Performance. HPPI shall have performed and complied with all covenants,
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by HPPI on or before the Closing.

 

21



--------------------------------------------------------------------------------

(c) Material Adverse Effect. Since the Signing Date, no fact, circumstance,
event, change, occurrence, condition or development shall have occurred that,
individually or in the aggregate, has had or would be reasonably likely to have
a Material Adverse Effect.

(d) Compliance Certificate. The Chief Executive Officer and President of HPPI
shall have duly executed and delivered to Mayne Pharma a certificate, dated as
of the Closing Date, in form and substance satisfactory to Mayne Pharma,
certifying to the fulfillment of the conditions set forth in subsections (a),
(b), (c), (e) and (f) of this Section 4.1.

(e) Qualifications. All authorizations, approvals, or permits, if any, of any
Governmental Authority that are required to be made or obtained by HPPI in
connection with the consummation of the transactions contemplated by this
Agreement shall have been obtained and effective as of the Closing.

(f) Litigation; Illegality. None of the transactions contemplated hereby shall
have been enjoined by any Governmental Authority, no Action challenging the
transactions contemplated hereby shall have been threatened or instituted and no
investigative or other demand shall have been made by any Governmental
Authority, and no law shall have been enacted that prohibits, restrains, or
makes illegal the consummation of the transactions contemplated hereby.

(g) Amended and Restated Equity Holders Agreement. HPPI and the other respective
parties thereto, other than Mayne Pharma, shall have duly executed and delivered
to Mayne Pharma the Amended and Restated Equity Holders Agreement, the
substantial form of which is attached hereto as Annex C (the “Amended Equity
Holders Agreement”).

(h) Legal Opinion. HPPI shall have delivered to Mayne Pharma a legal opinion,
from HPPI’s Counsel, dated as of the Closing Date, the substantial form of which
shall be agreed to by HPPI’s Counsel and Mayne Pharma.

(i) Secretary’s Certificate. HPPI shall have delivered to Mayne Pharma a
certificate executed by the Secretary of HPPI, in form and substance
satisfactory to Mayne Pharma, together with (i) a certified copy of HPPI’s
amended and restated certificate of incorporation in effect at the time of the
Closing, (ii) HPPI’s bylaws in effect at the time of the Closing,
(iii) certified resolutions of the Board of Directors authorizing the
Transaction Documents and the transactions contemplated thereby, (iv) certified
resolutions of the Board of Directors and stockholders of HPPI authorizing the
Certificate of Amendment and the Second Amended Bylaws, (v) a good standing
certificate with respect to HPPI from the Secretary of State of the State of
Delaware, dated a recent date before the Closing, and (vi) a certification as to
the incumbency of the current officers of HPPI.

(j) Amendment to Virca Employment Agreement. HPPI and Virca shall have entered
into an amendment to the Virca Employment Agreement, in form and substance
satisfactory to Mayne Pharma.

(k) Amended and Restated FEO Chairman Agreement. HPPI and FEO shall have entered
into an amendment to the FEO Chairman Agreement, in form and substance
satisfactory to Mayne Pharma.

 

22



--------------------------------------------------------------------------------

(l) Reservation of Shares. HPPI shall have duly authorized and reserved for
issuance the Warrant Shares.

(m) Second Amended Supply Agreement. HPPI shall have duly executed and delivered
to Mayne Pharma the Second Amended and Restated Supply and License Agreement,
the substantial form of which is attached hereto as Annex D (the “Second Amended
Supply Agreement”).

(n) EHA Waiver. HPPI shall have duly executed and delivered to Mayne Pharma the
Waiver concerning certain obligations under the Equity Holders Agreement, the
substantial form of which is attached hereto as Annex E (the “EHA Waiver”).

(o) Second Amended and Restated Bylaws. The Amended and Restated Bylaws of HPPI
(adopted effective as of July 18, 2014) shall have been amended and restated
pursuant to the Second Amended and Restated Bylaws, the substantial form of
which is attached hereto as Annex F (the “Second Amended Bylaws”).

4.2 Conditions to HPPI’s Obligations at the Closing. The obligation of HPPI to
consummate the Closing is subject to the fulfillment (or waiver by HPPI) at or
prior to the Closing of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of Mayne
Pharma contained in Section 3.2 hereof shall be true and correct in all respects
as of the Closing (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be true and
correct as of such date).

(b) Performance. Mayne Pharma shall have performed and complied with all
covenants, agreements, obligations, and conditions contained in this Agreement
that are required to be performed or complied with by Mayne Pharma on or before
the Closing.

(c) Compliance Certificate. An officer of Mayne Pharma shall have duly executed
and delivered to HPPI a certificate, dated as of the Closing Date, in form and
substance satisfactory to HPPI, certifying to the fulfillment of the conditions
set forth in subsections (a), (b) and (d) of this Section 4.2.

(d) Qualifications. All authorizations, approvals, or permits, if any, of any
Governmental Authority that are required to be made or obtained by Mayne Pharma
in connection with the consummation of the transactions contemplated by this
Agreement shall have been obtained and effective as of the Closing.

(e) Amended and Restated Equity Holders Agreement. Mayne Pharma shall have duly
executed and delivered to HPPI the Amended Equity Holders Agreement.

(f) Second Amended Supply Agreement. Mayne Pharma shall have duly executed and
delivered to HPPI the Second Amended Supply Agreement.

(g) EHA Waiver. Mayne Pharma shall have duly executed and delivered to HPPI the
EHA Waiver.

 

23



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

5.1 Commercially Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties will use its commercially reasonable efforts in
good faith to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or desirable, or advisable under applicable
laws, so as to permit consummation of the Purchase as promptly as practicable
and otherwise to enable consummation of the transactions contemplated hereby and
shall use commercially reasonable efforts to cooperate with the other party to
that end.

5.2 Certain Notifications Until Closing. From the Signing Date until the Closing
Date, HPPI shall promptly notify Mayne Pharma of (i) any fact, event or
circumstance of which HPPI is aware and which would be reasonably likely to
cause any representation or warranty of HPPI contained in this Agreement to be
untrue or inaccurate in any material respect or to cause any covenant or
agreement of HPPI contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) any fact, circumstance, event,
change, occurrence, condition or development of which HPPI is aware and which,
individually or in the aggregate, has had or would be reasonably likely to have
a Material Adverse Effect; provided, however, that delivery of any notice
pursuant to this Section 5.2 shall not limit or affect any rights of or remedies
available to Mayne Pharma.

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1 Transfer Restrictions.

(a) Mayne Pharma acknowledges and agrees that the Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of the Securities other than pursuant to an effective
registration statement or Rule 144 or to HPPI or to an Affiliate of Mayne
Pharma, HPPI may require the transferor thereof to provide to HPPI an opinion of
counsel selected by the transferor and reasonably acceptable to HPPI, the form
and substance of which opinion shall be reasonably satisfactory to HPPI, to the
effect that such transfer does not require registration of the Securities which
are transferred by the transferor under the Securities Act. As a condition of
any such transfer, any such transferee shall agree in writing to be bound by the
terms of this Agreement and shall have the rights and obligations of Mayne
Pharma under this Agreement.

(b) Mayne Pharma agrees to the imprinting, so long as is required by this
Section 6.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR

 

24



--------------------------------------------------------------------------------

PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(c) Certificates evidencing the Shares and the Warrant Shares shall not be
required to contain any legend (including the legend set forth in Section 6.1(b)
hereof): (i) while a registration statement covering the resale of such security
is effective under the Securities Act or (ii) following or in connection with
any sale of the Shares or the Warrant Shares pursuant to Rule 144. HPPI shall
cause (at HPPI’s cost) its counsel to issue a legal opinion to the Transfer
Agent promptly after the occurrence of either of the foregoing if required by
the Transfer Agent to effect the removal of the legend hereunder. Certificates
for the Shares and the Warrant Shares subject to legend removal hereunder shall
upon Mayne Pharma’s request be transmitted by the Transfer Agent to Mayne Pharma
by crediting the account of Mayne Pharma’s prime broker with the Depository
Trust Company system as directed by Mayne Pharma.

(d) Mayne Pharma agrees with HPPI that Mayne Pharma will sell the Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if any of the Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing the Shares and the Warrant Shares as set forth in this
Section 6.1 is predicated upon HPPI’s reliance upon this understanding.

6.2 Integration. HPPI shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of any of the
Securities in a manner that would require the registration under the Securities
Act of the sale of any of the Securities or that would be integrated with the
offer or sale of any of the Securities for purposes of the rules and regulations
of any Trading Market such that it would require shareholder approval prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.

6.3 Securities Laws Disclosure; Publicity. HPPI shall (a) by 9:30 a.m. (New York
City time) on the Trading Day immediately following the Signing Date, issue a
press release disclosing the material terms of the transactions contemplated
hereby, and (b) file a Current Report on Form 8-K, including the Transaction
Documents as exhibits thereto, with the Commission within the time required by
the Exchange Act. HPPI and Mayne Pharma shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither HPPI nor Mayne Pharma shall issue any such press release nor
otherwise make any such public statement without the prior consent of HPPI, with
respect to any press release of Mayne Pharma, or without the prior consent of
Mayne Pharma, with respect to any press release of HPPI, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law or any Trading Market, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication.

 

25



--------------------------------------------------------------------------------

6.4 Shareholder Rights Plan. No claim will be made or enforced by HPPI or, with
the consent of HPPI, any other Person, that Mayne Pharma is an “acquiring
person” under any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or similar anti-takeover
plan or arrangement in effect or hereafter adopted by HPPI, or that Mayne Pharma
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving any of the Securities under the Transaction Documents or
under any other agreement between HPPI and Mayne Pharma.

6.5 Indemnification of Mayne Pharma, Etc. Subject to the provisions of this
Section 6.5, HPPI will indemnify and hold Mayne Pharma and Mayne Pharma’s
directors, officers, shareholders, members, partners, employees and agents (and
any other Person with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) Mayne Pharma, and the directors, officers, shareholders,
agents, members, partners or employees (and any other Person with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling Persons (each, a “Mayne Pharma
Party” and collectively, the “Mayne Pharma Parties”) harmless from and against
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation that any Mayne
Pharma Party may suffer or incur as a result of or relating to (a) any breach of
any of the representations, warranties, covenants or agreements made by HPPI in
this Agreement or in any other Transaction Document or (b) any Action instituted
against the Mayne Pharma Parties in any capacity, or any of them or their
respective Affiliates with respect to any of the transactions contemplated by
the Transaction Documents (unless such Action is based upon a breach of such
Mayne Pharma Party’s representations, warranties or covenants under the
Transaction Documents or any violations by such Mayne Pharma Party of state or
federal securities laws or any conduct by such Mayne Pharma Party which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
Action shall be brought against any Mayne Pharma Party in respect of which
indemnity may be sought pursuant to this Agreement, such Mayne Pharma Party
shall promptly notify HPPI in writing, and HPPI shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
such Mayne Pharma Party. Any such Mayne Pharma Party shall have the right to
employ separate counsel in any such Action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Mayne Pharma Party except to the extent that (i) the employment thereof has
been specifically authorized by HPPI in writing, (ii) HPPI has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such Action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of HPPI and the position of
such Mayne Pharma Party, in which case HPPI shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel of such
Mayne Pharma Party. HPPI will not be liable to any Mayne Pharma Party under this
Agreement (y) for any settlement by a Mayne Pharma Party effected without HPPI’s
prior written consent, which shall not be unreasonably withheld or delayed; or
(z) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Mayne Pharma Party’s breach of any of the

 

26



--------------------------------------------------------------------------------

representations, warranties, covenants or agreements made by such Mayne Pharma
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 6.5 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of Action or similar right of any Mayne
Pharma Party against HPPI or others and any liabilities HPPI may be subject to
pursuant to law.

6.6 Use of Proceeds. HPPI shall use the net proceeds from the Purchase (a) to
conduct the Basal Cell Carcinoma Nevus Syndrome clinical program for the
Product, (b) to prepare the appropriate regulatory documents to progress an FDA
new drug application for the Product, (c) to develop and progress the
intellectual property strategy of HPPI, (d) to conduct any additional clinical
programs recommended by the JDC and approved by the Board of Directors, and
(e) for working capital purposes, and shall not use such proceeds: (i) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(ii) for the redemption of any Common Stock or Common Stock Equivalents,
(iii) for the settlement of any outstanding litigation, or (iv) in violation of
FCPA or OFAC regulations.

6.7 Reservation of Common Stock. From the Closing Date until the date on which
the Warrant has been fully exercised, HPPI shall at all times have reserved for
issuance, free of Liens, a sufficient number of shares of authorized and
unissued Common Stock for the purpose of enabling HPPI to issue all of the
Warrant Shares.

6.8 Listing of Common Stock. HPPI agrees, if HPPI applies to have the Common
Stock traded on any Trading Market other than its current Trading Market, it
will then include in such application all of the Shares and the Warrant Shares,
and will take such other action as is necessary to cause all of the Shares and
the Warrant Shares to be listed or quoted on such other Trading Market as
promptly as possible. For so long as the Common Stock trades or is listed for
quotation on a Trading Market, HPPI agrees to use its commercially reasonable
efforts to maintain the eligibility of the Common Stock for electronic transfer
through the Depository Trust Company or another established clearing
corporation, including, without limitation, by timely payment of fees to the
Depository Trust Company or such other established clearing corporation in
connection with such electronic transfer.

6.9 Certain Transactions and Confidentiality. Mayne Pharma covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales of any of HPPI’s
securities during the period commencing with the Signing Date and ending at such
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 6.3
hereof. Mayne Pharma covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by HPPI pursuant to the
initial press release as described in Section 6.3 hereof, Mayne Pharma will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules. Notwithstanding the foregoing, and notwithstanding anything contained
in this Agreement to the contrary, HPPI expressly acknowledges and agrees that
(i) Mayne Pharma makes no representation, warranty or covenant hereby that it
will not engage in effecting

 

27



--------------------------------------------------------------------------------

transactions in any securities of HPPI after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 6.3 hereof, (ii) Mayne Pharma
shall not be restricted or prohibited from effecting any transactions in any
securities of HPPI in accordance with applicable securities laws from and after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 6.3
hereof, and (iii) Mayne Pharma shall have no duty of confidentiality to HPPI or
its Subsidiaries after the issuance of the initial press release as described in
Section 6.3 hereof.

6.10 Acknowledgment of Dilution. HPPI acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. HPPI further
acknowledges that its obligations under the Transaction Documents, including,
without limitation, its obligation to issue the Shares and the Warrant Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim HPPI may have against Mayne Pharma
and regardless of the dilutive effect that such issuance may have on the
ownership of the other stockholders of HPPI.

6.11 Equity Incentive Plan. HPPI covenants and agrees that, without the prior
written consent of Mayne Pharma, the shares authorized to be issued, granted or
purchased under the EIP shall not exceed 32,583,475 shares of Common Stock.

6.12 Registration Rights. HPPI agrees to provide to Mayne Pharma the rights and
privileges set forth in the Registration Rights Agreement, more specifically set
forth in the form attached hereto as Annex G (the “Registration Rights
Agreement”). Each of HPPI and Mayne Pharma agrees to be bound by the
Registration Rights Agreement.

6.13 D&O Policy. HPPI agrees that it will review the appropriate amount of
insurance coverage under the D&O Policy at least once every six (6) months and
promptly increase such amount if approved by the Board.

6.14 Certificate of Amendment to Certificate of Incorporation. No later than
thirty (30) days after the Effective Date, HPPI shall have executed and filed,
or caused to be executed and filed, the Certificate of Amendment to Certificate
of Incorporation of HPPI, the form of which is attached hereto as Annex H (the
“Certificate of Amendment”).

ARTICLE VII

MISCELLANEOUS

7.1 Termination.

(a) Notwithstanding anything in this Agreement to the contrary, this Agreement
and the obligations of the parties hereunder may be terminated on or prior to
the Closing as follows:

(i) by HPPI or Mayne Pharma if the Closing shall not have taken place within
five (5) Business Days after the Signing Date or by such later date as shall be
agreed upon by an appropriate amendment to this Agreement; provided that a party
shall not have the

 

28



--------------------------------------------------------------------------------

right to terminate under this Section 7.1(a)(i) if the conditions precedent to
such party’s obligation to close have been fully satisfied and such party has
failed or refused to close after being requested in writing to close by the
other party; or

(ii) by HPPI and Mayne Pharma upon their mutual written consent.

(b) In the event of the termination of this Agreement as provided in
Section 7.1(a), this Agreement shall forthwith become void and there shall be no
liability on the part of either party hereto, except that nothing herein shall
relieve either party from liability for any breach of this Agreement by such
party.

7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. HPPI shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by HPPI and any exercise notice delivered by Mayne
Pharma), stamp taxes and other taxes and duties levied in connection with the
delivery of any of the Securities to Mayne Pharma.

7.3 Entire Agreement. This Agreement, together with the annexes, exhibits, and
schedules hereto, and the other Transaction Documents, together with the
annexes, exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at or prior to 5:30 p.m. (New
York City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Business Day, (c) the second (2nd) Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or
(d) upon actual receipt by the party to whom such notice is required to be
given. All notices hereunder shall be delivered as set forth below, or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice.

If to Mayne Pharma:

Mayne Pharma Ventures Pty Ltd

Level 14, 474 Flinders Street

Melbourne, Vic 3000

Australia

Attention: General Counsel

Telephone: 61 3 8614 7711

Facsimile: 61 3 9614 7022

 

29



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to its counsel:

Miller & Martin PLLC

1180 West Peachtree Street, N.E., Suite 2100

Atlanta, Georgia 30309

Attention: A. Josef DeLisle, Esq.

Facsimile: (404) 962-6338

If to HPPI:

HedgePath Pharmaceuticals, Inc.

324 Hyde Park Avenue #350

Tampa, Florida 33606

Attention: Nicholas Jon Virca

Facsimile: (813) 258-6912

with a copy (which shall not constitute notice) to its counsel:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Barry I. Grossman, Esq.

Facsimile: (212) 370-7889

7.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the duly authorized representatives of HPPI and Mayne Pharma or,
in the case of a waiver, by the duly authorized representative of the party
against whom enforcement of any such waived provision is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

7.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. HPPI may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Mayne Pharma. Mayne Pharma may assign any or all of its
rights under this Agreement to any Person to whom Mayne Pharma assigns or
transfers any of the Securities, provided that such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions of
the Transaction Documents that apply to “Mayne Pharma.”

7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 6.5 hereof.

 

30



--------------------------------------------------------------------------------

7.9 Governing Law. Each of the Transaction Documents and any dispute arising
thereunder shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed wholly within such State, without regard to its conflict of law rules.

7.10 Arbitration of Claims. In the event of any Action, question or disagreement
arising from or relating to any Transaction Document or the breach thereof, the
parties hereto agree to settle such Action, question or disagreement by
arbitration before a single arbitrator in Atlanta, Georgia, selected by, and
such arbitration to be administered by, the American Arbitration Association
(“AAA”) in accordance with its International Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Each of the parties hereto agrees and acknowledges that
all Actions, questions or disagreements between or among them are subject to the
alternative dispute resolution procedures of this Section 7.10. Each of the
parties hereto agrees that any aspect of alternative dispute resolution not
specifically covered in this Agreement shall be covered, without limitation, by
the applicable AAA rules and procedures. Each of the parties hereto further
agrees that any determination by the arbitrator regarding any Action, question
or disagreement arising from or relating to this Agreement shall be final and
binding upon the parties hereto and shall not be subject to further appeal.

7.11 Survival. The representations, warranties and covenants contained herein
shall survive the Closing and the delivery of the Purchased Securities.

7.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

7.13 Severability. If any term, provision, covenant or restriction of this
Agreement or any of the Transaction Documents is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

31



--------------------------------------------------------------------------------

7.14 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever Mayne Pharma exercises a right, election, demand
or option under a Transaction Document and HPPI does not timely perform its
related obligations within the periods therein provided, then Mayne Pharma may
rescind or withdraw, in its sole discretion from time to time upon written
notice to HPPI, any relevant notice, demand or election in whole or in part
without prejudice to its future Actions and rights; provided, however, that in
the case of a rescission of an exercise of the Warrant or any part thereof,
Mayne Pharma shall be required to return any shares of Common Stock subject to
any such rescinded exercise notice concurrently with the return to Mayne Pharma
of the aggregate exercise price paid to HPPI for such shares and the restoration
of Mayne Pharma’s right to acquire such shares pursuant to the Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).

7.15 Replacement of Securities. If any certificate or instrument evidencing any
of the Securities is mutilated, lost, stolen or destroyed, HPPI shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to HPPI of such loss, theft or destruction. The applicant for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity) associated with the issuance
of such replacement securities.

7.16 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Mayne Pharma
and HPPI will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

7.17 Payment Set Aside. To the extent that HPPI makes a payment or payments to
Mayne Pharma pursuant to any Transaction Document or Mayne Pharma enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to HPPI, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of Action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

7.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

7.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the

 

32



--------------------------------------------------------------------------------

normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of the Transaction Documents or any amendments thereto. In addition, each and
every reference to shares of Common Stock in any Transaction Document shall be
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement. When a reference is made in this Agreement to
“Recitals”, “Articles”, “Sections” or “Annexes”, such reference shall be to a
Recital, Article or Section of, or Annex to, this Agreement unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. All references to “$” or
“dollars” mean the lawful currency of the United States of America. Except as
expressly stated in this Agreement, all references to any statute, rule or
regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.

7.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER PARTY HERETO, THE
PARTIES HERETO EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND
EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

[Remainder of page intentionally left blank.

Signature page immediately follows.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

HEDGEPATH PHARMACEUTICALS, INC. By:  

/s/ Nicholas J. Virca

Name:   Nicholas J. Virca Title:   President and Chief Executive Officer MAYNE
PHARMA VENTURES PTY LTD By:  

/s/ Scott A. Richards

Name:   Scott A. Richards Title:   Director

 

Signature Page to Securities Purchase Agreement